Citation Nr: 1215666	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  06-36 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for gastroesophageal reflux disease (GERD) with diverticular disease, status post surgery.

2.  Entitlement to an initial compensable rating for benign scrotal mass, prior to January 21, 2011

3.  Entitlement to a rating in excess of 20 percent for benign scrotal mass, from January 21, 2011

4.  Entitlement to an initial compensable rating for pseudofoliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to April 1988, November 1990 to April 1991, November 2001 to November 2002, March 2003 to March 2004, and July 2004 to January 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in pertinent part, granted service connection for GERD, rated as 10 percent disabling; diverticular disease status post surgery, rated as 10 percent disabling; benign scrotal mass, rated as noncompensable; and for PFB, also rated as noncompensable.  All ratings were effective March 2004. 

In a September 2006 rating decision, the RO combined the two gastrointestinal disorders, GERD and diverticular disease status post surgery, and assigned one 30 percent rating for the combined disorder, from March 2004 onward (with no payment from July 1, 2004 to January 11, 2005 when the Veteran was on active duty and then restoring the rating thereafter).  In November 2010, the Board remanded this case.  In a January 2012 rating decision, the disability rating for the benign scrotal mass was increased to 20 percent effective January 21, 2011.  As the 30 percent evaluation for the gastrointestinal disorder and the 20 percent evaluation for the scrotal mass disability are less than the maximum available ratings, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  GERD with diverticular disease, status post surgery, causes severe irritable colon syndrome, with alternating diarrhea and constipation, with more or less constant abdominal distress, as well as persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, substernal/arm and shoulder pain, productive of considerable impairment of health, but does not cause material weight loss, hematemesis, moderate anemia; or other GERD symptom combinations productive of severe impairment of health.

2.  Prior to January 21, 2011, benign scrotal mass was asymptomatic.  

3.  From January 21, 2011, benign scrotal mass did not result in urinary frequency the equivalent of a daytime voiding interval that was less than one hour or an awakening to void five or more times per night or the use of absorbent materials.  

4.  PFB causes pigment changes on his face, neck, and scalp area, exceeding six square inches, but does not otherwise cause disfigurement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for GERD with diverticular disease, status post surgery, have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.114, Part 4, Diagnostic Code 7346-7319 (2011).

2.  The criteria for an initial compensable rating for benign scrotal mass have not been met prior to January 21, 2011.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.115(a), 4.115(b), Diagnostic Code 7529 (2011).

3.  The criteria for a rating in excess of 20 percent rating for benign scrotal mass from January 21, 2011, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.115(a), 4.115(b), Diagnostic Code 7529 (2011).

4.  The criteria for an initial 10 percent rating, but no more, for PFB, are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.31, 4.118, Diagnostic Code 7800-7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the Veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  An April 2004 RO letter informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  The letter also notified the Veteran that that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded, in compliance with Dingess.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.  Nevertheless, additional VCAA letters were sent in December 2006, March 2007, December 2009, and November 2010, pertaining to higher ratings.  

The Veteran has been afforded a hearing before a Decision Review Officer (DRO) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the DRO did not note the bases of the prior determinations or the elements that were lacking to substantiate the claims.  The DRO asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings.  The Veteran volunteered his treatment history and his symptoms.  The Veteran has also identified missing medical evidence, which pursuant to the Board's November 2010 remand, the Board has obtained.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Regarding the duty to assist, the Veteran's pertinent medical records to include VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  The Veteran was also afforded examinations.  38 C.F.R. § 3.159(c)(4).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by the record.  This examinations are adequate as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the examinations in this case are adequate upon which to base a decision.  The records satisfy 38 C.F.R. § 3.326.

The Board is satisfied that the RO has substantially complied with the Board's November 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO to obtain missing records and to provide the Veteran with a VA examination.  These actions were accomplished in compliance with the Board's remand instructions.  

In summary, the Board finds that "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In this case, the RO has staged the ratings for the benign scrotal mass.  The Board will address the staged ratings below.

Gastrointestinal Disability

The Veteran's claim for VA compensation benefits was received in March 2004.  A March 2004 letter of Fred Oni, M.D., indicated that the Veteran was being treated for reflux esophagitis with persistent nausea.  The Veteran was prescribed Nexium.  A July 2004 medical evaluation board report showed that the Veteran had diverticulosis which could be expected to gradually worsen over time and cause adhesions and abdominal pain.  There were also subsequent complaints of abdominal pain.  

In August 2004, the Veteran was afforded a VA examination.  At that time, he reported that he was using Nexium which had yielded good results for his gastrointestinal problems.  He currently had occasional mild nausea and occasional reflux.  He had an intolerance to spicy or hot food, but otherwise was doing okay.  He had not had significant weight gain, weight loss, hematemesis, or melena, and as long as he took his medication and watched his diet, his symptoms were okay.  In addition, the Veteran related that he had occasional cramping in the lower left quadrant of his abdomen as well as occasional constipation, perhaps once per month.  Other than that, he stayed on his Metamucil and a fiber diet and did fairly well.  Physical examination revealed that the abdomen was protuberant.  Bowel sounds were positive.  There were no masses, organomegaly, guarding, or rebound tenderness.  There was a scar present from prior surgery.  The diagnosis was gastritis and diverticular disease, previously treated, with only GERD on current examination.

Other August 2004 records also noted that the Veteran had stable GERD and was being treated with Nexium.  

In November 2004, the Veteran was seen by John J. Vecchio, M.D., who noted that the Veteran had experienced a flare-up of diverticulitis two months before.  

A December 2004 computerized tomography revealed minimal diverticulosis without pericolonic inflammatory changes.  A January 2005 report of Dr. Oni showed that the Veteran had undergone a colonoscopy which showed wide mouth diverticulosis in the sigmoid and descending colon.  

VA records recorded a complaint of diarrhea of two weeks' duration with abdominal pain in July 2005 as well as multiple complaints of GERD.  In September 2005, diarrhea and abdominal pain were also reported.  

In October 2005, the Veteran testified at a personal hearing before a hearing officer.  At that time, it was indicated that the Veteran had nausea due to his GERD and blood in his stool due to his persistent diarrhea.  The Veteran related that he sometimes had chest pain as well as shoulder pain.  Thereafter, the Veteran continued to make gastrointestinal complaints.  

In May 2007, the Veteran underwent a colonoscopy which revealed numerous, small, scattered diverticular in the sigmoid and ascending colon, the transverse colon, and the descending colon.  

In January 2009, it was noted in VA records that diverticulitis was stable after treatment with Flagyl.  

In October 2009, the Veteran was afforded a VA examination.  The reported symptoms were emotional stress, irritable bowel syndrome, heartburn, chest pain, belching, dysphagia, epigastric pain, scapular pain and arm pain, passing of black and tarry stools, reflux, regurgitation, nausea, abdominal cramping, blood in stool, diarrhea and constipation, gas, and vomiting.  The Veteran stated that some symptoms occurred daily and some occurred two to three times per week.  The examiner noted that over the past nine years, the Veteran had gained 70 pounds.  There was no hematemesis.  The Veteran was taking Omeperazole, with fair response and no side effects.  The Veteran indicated that his overall functional impairment was frequent belching, being unable to exercise regularly due to flare-ups, and that his basic activities and schedule had been altered.  

Physical examination revealed a scar on the anterior side of the trunk located on the anterior abdomen.  It was linear and measured 11 centimeters by 0.3 centimeter.  It was superficial.  The scar was not painful, there was no skin breakdown, no underlying tissue damage, no inflammation, no edema, no keloid formation, and no disfigurement.  The scar did not limit motion or cause limitation of function.  Examination of the abdomen revealed tenderness to palpation, but no liver enlargement, distension of the superficial veins, striae on the abdominal wall, an ostomy, ascites, splenomegaly, or aortic aneurysm.  There was no intestinal fistula.  The rectal examination was normal.  There were no hemorrhoids, fissures, or masses.  The CBC results were normal.  The diagnoses were status post GERD and diverticular disease.  There was no significant anemia and no findings of malnutrition.  

In December 2009, the Veteran reported having blood in his stool.  Hematochezia was indicated to be likely related to diverticulitis or hemorrhoids.  The Veteran also reported abdominal pain which he stated that constant and crampy.  Flagyl helped the pain, but he still had nausea, flatulence, bloating, and palpitations.  There was no diarrhea, constipation, fevers/chills, or dizziness at that time.  A January 2010 colonoscopy was normal.  No polyps were present.  In March 2010, the Veteran reported increased abdominal pain.  In September 2010, it was indicated that the Veteran had lost 25 pounds over the past eight months through working out.  

In January 2011, the Veteran was afforded a VA examination.  The Veteran did not complain of lethargy, weakness, anorexia, weight loss, or weight gain.  Examination revealed that the abdomen was soft without organomegaly, nodes, or tenderness.  The Veteran's nutrition was good and there was no sign of anemia.  Laboratory testing was all normal.  The diagnoses were mild GERD under good control, postoperative diverticulitis with diverticulosis, postoperative sigmoid resection without residuals of sequalae.  

The Veteran has been assigned a 30 percent rating under Diagnostic Code 7346-7319.  Historically, service connection was granted for GERD, rated as 10 percent disabling; and for diverticular disease status post surgery, rated as 10 percent disabling.  In a September 2006 rating decision, the RO combined the two gastrointestinal disorders, GERD and diverticular disease status post surgery, and assigned one 30 percent rating for the combined disorder, from March 2004 onward (with no payment from July 1, 2004 to January 11, 2005 when the Veteran was on active duty and then restoring the rating thereafter).  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  The 30 percent rating assigned is required by VA regulation that permits only one rating for these two conditions.  More specifically, according to 38 C.F.R. § 4.114, ratings under certain diagnostic codes for gastrointestinal conditions (including, in pertinent part, Diagnostic Codes 7319 and 7346) are not to be combined with each other; rather, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

Diagnostic Code 7319 provides that moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.   A 30 percent rating is the highest rating.

Diagnostic code 7346 provides that hiatal hernia (as rated by analogy for GERD) with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, is rated 30 percent disabling.  Hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other (GERD) symptom combinations productive of severe impairment of health, is rated 60 percent disabling.  

In this case, while the Veteran meets the criteria for a 30 percent rating under either diagnostic code, he does not meet the criteria for a 60 percent rating under Diagnostic code 7346  The Veteran has symptoms of pain, vomiting, and self reports of melena, but he does not have material weight loss and hematemesis.  His recent weight loss was due to exercise.  See September 2010 VA treatment record.  Moreover, it has been repeatedly indicated that he does not have anemia.  Further, he does not have other GERD symptom combinations productive of severe impairment of health.  The Board recognizes that the Veteran has a myriad of symptoms.  However, his described symptoms more nearly approximate those described for a 30 percent rating under both of the cited codes.  

These two diagnostic codes are the codes best suited to rate the Veteran based on his diagnoses and symptoms.  As such, a higher rating is not warranted.  

In addition, the Board notes that he Veteran has an abdominal scar, as described above.  The rating schedule also provides ratings under several Diagnostic Codes for scarring of the skin; however, the scar is not of sufficient size nor is it otherwise symptomatic such as to warrant a separate compensable rating.  See Diagnostic Codes 7800-7805.  

Scrotal Mass

The Veteran's claim for VA compensation benefits was received in March 2004.  In August 2004, the Veteran was afforded a VA examination.  At that time, he reported that a urologist had found a mass in his scrotum (as confirmed by the private ultrasound which showed a 3-4 millimeter mass).  The Veteran related that he was told that it was probably a calcium deposit which did not require medical action.  Physical examination showed a peanut-sized scrotal mass that was between the testicles, was nontender and firm, and there was no atrophy of the testicles.  The diagnosis was benign scrotal mass.  

In November 2004, the Veteran was seen by Dr. Vecchio, M.D., who noted that he Veteran had a three to four millimeter area of calcification of the scrotum.  There were no external lesions.  

VA records dated in February 2006 noted a lump on the Veteran's testicle.  A March 2006 ultrasound showed no sonographic evidence of intratesticular lesions.  A November 2007 ultrasound revealed a small two millimeter epididymal cyst versus spermatocele within the right epididymal head.  

A September 8, 2005 VA record noted that the Veteran reported having frequent urination since July 2005.  On October 6, 2005, the Veteran testified at a personal hearing before a hearing officer.  At that time, the Veteran reported having voiding frequency of two to three times per night.  In addition, he related that he had tenderness.  

In January 2011, the Veteran was afforded a VA examination with a February 2011 addendum.  On examination, there was a small cyst on his scrotum which was not productive of pain or any functional limitation on his work or home life.  There was no pain or tenderness on examination.  The Veteran reported having to urinate three times during the day and three times at night.  There was no hesitancy or problems with the stream or dysuria.  There was no incontinence or need for diapers.  The Veteran did not have urinary infections, renal colic, bladder stones, acute nephritis, neoplasms, or hospitalizations for urinary tract disease.  Catherization was not needed nor had there been any dilations or drainages.  There was no special diet.  The Veteran was taking Vardenafil which did not have any side effects.  The examiner indicated that erections were possible with vaginal penetration.  Genitourinary and rectal examinations were normal.  The diagnosis was asymptomatic epididymal cyst.  

The Veteran has been assigned a non-compensable rating for benign scrotal mass, prior to January 21, 2011, and a 20 percent rating, from January 21, 2011.  His assigned ratings are under 7120-7529. Diagnostic Code 7120 provides ratings, by analogy, for varicose veins.  In pertinent part, asymptomatic varicose veins are assigned a noncompensable rating.  In order for a higher rating to be warranted, there must be persistent edema relieved by elevation.  Other than voiding issues, the Veteran has reported tenderness in the area of the mass, which has not always been demonstrated on examination.  The RO has rated this service-connected disability by analogy to Diagnostic Code 7529, benign neoplasms of the genitourinary system.  The RO has determined that the Veteran has related voiding issues, even though the January 2011 VA examiner did not attribute the Veteran's report of urinary symptoms to the scrotal mass.  In fact, the examiner concluded that epididymal cyst was "asymptomatic," which would indicate he did not find any of the symptoms reported to be related to the service-connected disability.  This diagnostic code cites to consideration of voiding dysfunction and renal dysfunction.

Voiding dysfunction is rated on the basis of urine leakage, frequency, or obstructed voiding.  A 20 percent disability rating is assigned for continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials that must changed less than two times a day.  A 40 percent evaluation is warranted when absorbent materials must be changed two to four times a day.  A 60 percent disability rating requires either the use of an appliance or the changing of absorbent materials more than four times a day.  

Consideration of renal function is not warranted, as the Veteran's symptoms do not resemble those criteria.   

The Board will address the noncompensable evaluation assigned from March 2004 to January 21, 2011, first.  During this time period, there is no competent evidence that the Veteran has symptoms associated with the scrotal mass that would warrant a compensable evaluation.  While the Veteran reported urinary frequency at the October 2005 DRO hearing, when the Veteran was examined in January 2011 and he reported his urinary frequency, the examiner still determined that the scrotal mass was asymptomatic.  In other words, the examiner found that there were no symptoms reported by the Veteran that were attributable to the scrotal mass.  Thus, the Board finds that a compensable evaluation prior to January 21, 2011, is not warranted.

As to the 20 percent evaluation assigned by the RO as of January 21, 2011, the Board finds no basis to award an evaluation in excess of 20 percent, as the Veteran's symptoms associated with the scrotal mass do not warrant a 20 percent evaluation for the same reasons described in the above paragraph.  In the January 2011 VA examination report, the examiner specifically noted that the Veteran wore no absorbent materials.  Thus, an evaluation in excess of 20 percent would not be warranted.  

PFB

The Veteran's claim for VA compensation benefits was received in March 2004.  In August 2004, the Veteran was afforded a VA examination.  At that time, he reported that he had eruptions of PFB after he shaved and he treated it by letting his beard grow out and having a clipper shave.  He did not use any over the counter or prescription medications.  Physical examination revealed a very mild PFB present on the antihero neck and, to a lesser degree, on the face.  There were no signs of keloids.  There was no significant scarring or disfigurement.  There were no other significant dermatological findings.  The diagnosis was mild PFB.  

VA records dated in March 2005 showed that he Veteran reported having "balls" in his armpits that would get hard and leave scars.  However, no scarring was noted in that report.  In addition, he reported using medicated cream for his scalp.  In September and October 2005, it was noted that the Veteran had PFB of the scalp, axilla, and groin.  He was instructed to use antibacterial soap.  A November 2005 record showed no current skin rashes.  In March 2006, the Veteran again reported PFB in the same areas.  He was again advised of the types of soap to use.  

In October 2005, the Veteran testified at a personal hearing before a hearing officer.  At that time, the Veteran related that he could not uses razors to shave and was taking medication.  He related that the PFB was also located on his scalp, chest, back, groin, face, and armpit areas.  In December 2006, the Veteran was evaluated, but there were no active lesions.  

In December 2009, PFB was noted to be present on the face.  It was not active under the arm.  In June 2010, it was noted that the Veteran did not shave and clipped hairs on his face.  The examiner indicated that there were occasional inflammatory papules on his cheek and in his beard area.  In June 2010, the Veteran's scalp was noted to be better, but there was groin itching.  In January 2011, PFB in the face area was noted and the Veteran was instructed to continue clipping the facial hair.  It was also noted in the records that the Veteran had darkening of the skin due to the PFB.  

In January 2011, the Veteran was afforded a VA examination with a February 2011 addendum.  On examination, there were no rashes, pain, lesions, deformity, or sensitivity.  He had minimal hyperpigmentation.  The percentage of the skin involved was two percent and the percentage of overall surface area was less than one percent.  His medication was Tretenoin which did not have any side effects.  He had not undergone surgery.  His PFB did not affect his work or activities of daily living.  The diagnosis was minimal PFB.  The examiner noted that the Veteran had not required systemic therapy.  

The Veteran's service-connected disability consists of an infection of the skin that is not specifically identified in the rating criteria.  Under 38 C.F.R. § 4.118, Diagnostic Code 7820, infections of the skin not listed elsewhere in the rating criteria (including bacterial, fungal, viral, treponemal and parasitic diseases) are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Code 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  In this case, Diagnostic Codes 7806, 7800, and 7802 are the only diagnostic codes applicable, as there is no evidence to suggest that the Veteran has scars that are deep or cause limited motion (Diagnostic Code 7801), that are unstable (Diagnostic Code 7803), that are painful (Diagnostic Code 7804), or that cause any limitation of function (Diagnostic Code 7805).  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

Under Diagnostic Code 7806, a 60 percent rating is assigned when more than 40 percent of the entire body or more than 40 percent of exposed areas is affected, or when constant or near-constant systemic therapy, such as corticosteroids or other immunosuppressive drugs, was required during the past 12-month period.  A 30 percent rating is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected, or when systemic therapy, such as corticosteroids or other immunosuppressive drugs ,was required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 10 percent rating is assigned when at least five percent, but less than 20 percent of the entire body, or at least five percent, but less than 20 percent, of exposed areas is affected, or; intermittent systemic therapy was required for a total duration of less than six weeks during the past 12-month period.  A noncompensable rating is assigned when less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period. 

Diagnostic Code 7800 is used to rate disfigurement of the head, face, or neck.  Under Diagnostic Code 7800, a 10 percent evaluation is assigned for one characteristic of disfigurement.  A 30 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or a paired set of features, (features include nose, chin, forehead, eyes (including eyelids), ears, cheeks, and lips), or; with two or three characteristics of disfigurement.  A 50 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features, or; with four or five characteristics of disfigurement.  An 80 percent evaluation is assigned for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement. 

The eight characteristics of disfigurement are: a scar, five or more inches in length; a scar, at least one-quarter inch wide at widest part; surface contour of a scar that is elevated or depressed on palpation; a scar that is adherent to underlying tissue; hypo-or hyper-pigmented skin in an area exceeding six square inches; abnormal skin texture in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and indurated and inflexible skin in an area exceeding six square inches.   

Under Diagnostic Code 7802, scars other than head, face, or neck that are superficial and do not cause limited motion but encompass an area or areas 144 square inches (929 square centimeters) or greater will be evaluated as 10 percent disabling.  A note following the Diagnostic Code defines a superficial scar as one not associated with underlying soft tissue damage.  

In this case, PFB has been noted to affect his face/scalp, armpits, and groin area.  

Under Diagnostic Code 7806, a compensable rating is not warranted because the affected areas are not of sufficient size and the Veteran has not required more than topical therapy.  Under Diagnostic Code 7800, the Veteran has pigment changes on his face.  Although pigment changes were not specifically noted in the scalp area and neck area, the Board finds it reasonable to conclude that the Veteran would have similar effects in those areas also affected by PFB, and is therefore satisfied that the affected area exceeds six square inches.  In addition, since there are no photographs, the Board will afford the Veteran all reasonable doubt that the pigment changes have been present throughout the appeal period.  The Veteran does not have any of the other characteristics of disfigurement.  In applying the code, he meets the criteria for a 10 percent rating for the appeal period.  

Under Diagnostic Code 7802, the criteria are not met since the PFB did not extend to an area sufficient to satisfy the criteria.  

Accordingly, a 10 percent rating is warranted, but no higher.  

The Board notes that during the pendency of his appeal the schedular criteria by which skin disabilities are rated were revised, effective October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008); see also 38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7820 (2009).  However, because the amended regulations apply only to claims received by VA on or after October 23, 2008, that version of the scar regulations was not be applied here.  See id.  

Conclusion

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's disabilities are not shown to cause any impairment that is not already contemplated by the relevant diagnostic codes, as cited above, and the Board finds that the rating criteria reasonably describe his disabilities.  Therefore, referral for consideration of an extraschedular rating is not warranted.


ORDER

A rating in excess of 30 percent for GERD with diverticular disease, status post surgery, is denied.  

An initial compensable rating for benign scrotal mass prior to January 21, 2011, is denied.  

A rating in excess of 20 percent rating for benign scrotal mass from January 21, 2011, is denied.  

An initial 10 percent rating for PFB, is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


